DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 16, in the reply filed on November 24, 2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 6, 10, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 9, 18, 19, and 21 of U.S. Patent No. 11,319,464 to Ambartsoumian. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and the patent are directed towards tapes having tear-cuts.

Ambartsoumian discloses a polymeric tape comprising: a facestock extending lengthwise, an adhesive layer on a first surface of the facestock, a support liner releasably adhered to the adhesive layer, the support liner including at least a polymer, and tear-cuts formed into at least one of longitudinal edges of the support liner and extending inwardly, the tear-cuts being provided all along the at least one of the longitudinal edges of the support liner (Claims 1 – 3, 9 and 19) as in claim 1. With respect for claim 2, the tear-cuts are formed in the facestock, and are aligned with the tear-cuts in the support liner (Claim 1). Regarding claim 3, the support liner is wider than the facestock such that the support liner extends beyond at least one of the at least one longitudinal edge of the facestock widthwise (Claim 4). With regard to claim 6, the polymeric tape is wound into a roll, with a layer of adhesive being provided on at least one lateral end face of the roll (Claim 18). For claim 10, the tear-cuts are on both of the longitudinal edges of the support liner (Claim 21). Ambartsoumian further discloses a tape roll comprising: a tape including at least a facestock extending lengthwise, an adhesive layer on a first surface of the facestock, a support liner releasably adhered to the adhesive layer, wherein the tape is wound into a roll; and a layer of adhesive being provided on at least one lateral end face of the roll (Claim 1 and 18) as in claim 12. For claim 15, the support liner is wider than the facestock such that the support liner extends beyond at least one of the at least one longitudinal edge of the facestock widthwise (Claim 4). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim used the term “disc shape”,  which is not supported by the original filed specification. There is no mention of disc in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “the layer of adhesive has a disc shape” in claim 13 is unclear, which renders the claim vague and indefinite. It is unclear from the claim language and the specification what is meant by disc shape.  Is there patches of adhesive on the face stock in the shape of circles? Does it have to do with the tape being in a roll, thereby forming a disc?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8, 10 and 12 – 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Traboulsi (USPGPub 2010/0276056 A1).

Traboulsi discloses a polymeric tape (Figures; Abstract) comprising: a facestock extending lengthwise (Paragraph 0037; Figures, #16), an adhesive layer on a first surface of the facestock (Paragraph 0042; Figures, #24), a support liner releasably adhered to the adhesive layer (Paragraph 0043; Figures, #14), the support liner including at least a polymer (Paragraph 0043, wherein silicone is a polymer), and tear-cuts formed into at least one of longitudinal edges of the support liner and extending inwardly (Paragraph  0047, Figures, #18), the tear-cuts being provided all along the at least one of the longitudinal edges of the support liner (Paragraph  0047, Figures, #18) as in claim 1. With respect for claim 2, the tear-cuts are formed in the facestock, and are aligned with the tear-cuts in the support liner (Paragraphs 0040, 0041, and  0047; Figures, #18). Regarding claim 3, the support liner is wider than the facestock such that the support liner extends beyond at least one of the at least one longitudinal edge of the facestock widthwise (Figures 1, 4 and 5). For claim 4, the adjacent tear-cuts are spaced apart by at most 6.5 mm (Paragraph 0041). In claim 5, the adjacent tear-cuts are spaced apart by a distance ranging from 1.28 mm to 3.47 mm (Paragraphs 0041 and 0047, wherein the about allows 3.37 to be included.). With regard to claim 6, the polymeric tape is wound into a roll, with a layer of adhesive being provided on at least one lateral end face of the roll (Paragraph 0045). As in claim 7, the tear cuts are at an angle ranging between 30 degrees and 150 degrees relative to the longitudinal edge of the support liner (Figures, #18). With respect to claim 8, the tear cuts penetrate into the facestock by 0.001 mm to 10.00 mm (Paragraphs 0041 and 0047). For claim 10, the tear-cuts are on both of the longitudinal edges of the support liner (Figures, #18). I. Traboulsi further discloses a tape roll (Paragraph 0045) comprising: a tape including at least a facestock extending lengthwise (Paragraph 0037; Figures, #16), an adhesive layer on a first surface of the facestock (Paragraph 0042; Figures, #24), a support liner releasably adhered to the adhesive layer (Paragraph 0043; Figures, #14), wherein the tape is wound into a roll (Paragraph 0045); and a layer of adhesive being provided on at least one lateral end face of the roll (Paragraph 0042; Figures, #24) as in claim 12. With respect to claim 13, the layer of adhesive has a disc shape (Paragraph 0042; Figures, #24, wherein a roll is a disc.). Regarding claim 14, the layer of adhesive defines at least one line on the lateral end face extending from a center to a circumference of the tape roll (Figures, #24). For claim 15, the support liner is wider than the facestock such that the support liner extends beyond at least one of the at least one longitudinal edge of the facestock widthwise (Figures 1, 4 and 5). 

Claims 1, 6, 7, 10, 12 – 14 and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsubaki et al. (USPGPub 2010/0224312 A1).


Tsubaki et al. disclose a polymeric tape (Figures; Abstract) comprising: a facestock extending lengthwise (Paragraph 0070), an adhesive layer on a first surface of the facestock (Paragraphs 0069 – 0108), a support liner releasably adhered to the adhesive layer (Paragraphs 0058 and 0059), the support liner including at least a polymer (Paragraphs 0058 and 0059), and tear-cuts formed into at least one of longitudinal edges of the support liner and extending inwardly (Figures), the tear-cuts being provided all along the at least one of the longitudinal edges of the support liner (Figures) as in claim 1. With regard to claim 6, the polymeric tape is wound into a roll, with a layer of adhesive being provided on at least one lateral end face of the roll (Paragraph 0038). As in claim 7, the tear cuts are at an angle ranging between 30 degrees and 150 degrees relative to the longitudinal edge of the support liner (Figures). For claim 10, the tear-cuts are on both of the longitudinal edges of the support liner (Figures). Tsubaki et al. further disclose a tape roll (Paragraph 0038) comprising: a tape including at least a facestock extending lengthwise (Paragraph 0070), an adhesive layer on a first surface of the facestock (Paragraphs 0069 – 0108), a support liner releasably adhered to the adhesive layer, wherein the tape is wound into a roll; and a layer of adhesive being provided on at least one lateral end face of the roll (Paragraphs 0058 and 0059) as in claim 12. With respect to claim 13, the layer of adhesive has a disc shape (Paragraph 0038, wherein a roll is a disc). Regarding claim 14, the layer of adhesive defines at least one line on the lateral end face extending from a center to a circumference of the tape roll (Paragraphs 0069 – 0108). In claim 16, the tape is a double-sided tape having another adhesive layer on a second surface of the facestock and another support liner releasably adhered to the other adhesive layer (Paragraph 0110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Traboulsi (USPGPub 2010/0276056 A1).

Traboulsi discloses a polymeric tape (Figures; Abstract) comprising: a facestock extending lengthwise (Paragraph 0037; Figures, #16), an adhesive layer on a first surface of the facestock (Paragraph 0042; Figures, #24), a support liner releasably adhered to the adhesive layer (Paragraph 0043; Figures, #14), the support liner including at least a polymer (Paragraph 0043, wherein silicone is a polymer), and tear-cuts formed into at least one of longitudinal edges of the support liner and extending inwardly (Paragraph  0047, Figures, #18), the tear-cuts being provided all along the at least one of the longitudinal edges of the support liner (Paragraph  0047, Figures, #18).  However, Traboulsi fails to disclose the tear cuts penetrate into the facestock by 0.001 mm to 2.00 mm, and the tearing force required to initiate the tearing is at least 10% less than the tearing force required to initiate the tearing of the identical tape without tear-cuts.

With regard to the limitation of “the tear cuts penetrate into the facestock by 0.001 mm to 2.00 mm”, Traboulsi clearly disclose that the cuts may vary in length (Paragraph 0041). In the absence of unexpected results, it would have been an obvious matter of design choice to change the length of the tear cuts, since such a modification would have involved a ere change in the size of a component.  A  change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

With regard to the limitation of “the tearing force required to initiate the tearing is at least 10% less than the tearing force required to initiate the tearing of the identical tape without tear-cuts”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tearing force would be decreased due to less material being needed to be torn through and the cuts providing a weakness in the material that was not originally present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/            Primary Examiner, Art Unit 1788                                                                                                                                                                                            	December 2, 2022